Title: From George Washington to George Clinton, 31 March 1794
From: Washington, George
To: Clinton, George


          (Private)
          Dear Sir,Philadelphia Mar. 31st
              1794.
          Your favor of the 20th instt, with its enclosures, came duly to
            hand; and for which you have my particular thanks.
          As there are those who affect to believe that Great Britain has no hostile intention
            towards this Country, it is not surprizing that there should be found among them
            characters who pronounce the Speech of Lord Dorchester to the Indians to be spurious. No
            doubt however remains in my mind of its authenticity: but as it is of importance to be
            satisfied (as far as the nature of the thing will admit) of the fact,
            I would thank you for such information as you are enabled to give, respecting this
              matter.
          How far the disappointments, experienced by the combined powers in Europe, may have
            wrought a change in the political conduct of G. Britain towards this Country, I shall
            not take upon me to decide. That it has worn a very hostile appearance latterly, if it
            has not been so uniformly, no one, I conceive, will be hardy enough to deny: and that
            Lord Dorchester has spoken the sentimts of the British cabinet at the period he was
            instructed I am as ready to believe. But, foiled as that Ministry has been, whether it
            may not have changed its tone, as it respects us, is problamatical. This, however, ought
            not to relax such enquiries on our part into the existing state of things, as might
            enable us, if matters should come to extremity, to act promptly, and with vigour.
          Among these enquiries, it appears important to me to know the present state of things
            in upper and lower Canada—that is the composition of the Inhabitants (especially in
            upper Canada): how they stand affected to their Government; What part they would be
            disposed to act if a rupture between this Country & G. Britain should take place,
            &ca. The proximity of our settlements from the Northwestern to the North Eastern
            parts of the State of New York with the Lake Ontario & River St Lawrence; the
            strength thereof; and of their neighbours on the other side of the line—Regulars &
            Militia—especially about Niagara—and Oswego.
          As you have, I am certain, a pretty accurate knowledge of many of these matters
            yourself; and have the means from your acquaintance with characters (on whose adroitness
            and integrity you can rely) bordering on the British settlements, to obtain information
            from others, you would oblige me very much by such communications as relate to the
            above, or any other points that you may conceive worthy of attention. With great esteem & regard I am—Dear Sir Yr Obedt & Affecte
            Sert
          
            Go: Washington
          
        